Citation Nr: 0517192	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  98-05 497	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, to include on an extra-schedular basis.

2.  Entitlement to an effective date earlier than April 6, 
1997, for grant of a 40 percent evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board in April 1999 before 
the undersigned Veterans Law Judge (VLJ), who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claim file.

In a decision dated in May 2002, the Board allowed an 
evaluation of 40 percent for the veteran's lumbosacral strain 
and remanded the issue for additional development and 
submission to the Director, Compensation and Pension Service 
(Director) for consideration of a higher evaluation on an 
extra-schedular basis.  The RO completed the additional 
development and submitted the case as directed, and the case 
was returned to the Board for further appellate review.

While the case was on remand to the RO, the veteran perfected 
an appeal of the issue of the effective date of the allowance 
of the 40 percent evaluation.  Thus, the appeal of that issue 
was merged with the appeal of the evaluation of his 
lumbosacral strain.

The issue of entitlement to an effective date earlier than 
April 6, 1997, for grant of a 40 percent evaluation for 
lumbosacral strain is addressed below in the REMAND portion 
of the document and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify you if 
further action is required on your part.



FINDINGS OF FACT

1.  The evidence of record does not show the veteran's low 
back disorder to manifest any neurological symptomatology.

2.  The evidence of record does not show the veteran's low 
back disability to present such an exceptional or unusual 
disability picture so as to more nearly approximate an extra-
schedular rating.


CONCLUSION OF LAW

The requirements for a rating in excess of 40 percent for 
lumbosacral strain on an extra-schedular basis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 3.655, 4.3, 4.7, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective after the veteran filed his claim for an increase 
in 1997.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim for an 
increase.


VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice while the case was on remand. 

The veteran was provided his initial notice of the VCAA in 
the September 2001 supplemental statement of the case (SSOC).  
The September 2001 SSOC contained the notice and assistance 
provisions of the VCAA.  The case file reflects no record of 
the September 2001 SSOC having been returned as undelivered.  
The May 2002 Board decision informed the veteran of the VCAA 
and the specific documents in the file which provided earlier 
VCAA notice, to include the assistance which the RO offered 
and performed in support of his claim.  In a letter dated in 
October 2004 (letter), the RO informed the veteran of the 
VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim.  As to who would obtain 
what part of the evidence needed, the letter informed the 
veteran of all of the evidence obtained and received by the 
RO to that date, that the RO would obtain any VA treatment or 
other federal records and, at the veteran's options, the RO 
would obtain any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter specifically asked the 
veteran to submit any additional evidence in his possession 
or tell the RO that he had none.  In response to the letter, 
the veteran submitted copies of a record of a then recent 
private treatment.

The Board finds that the September 2001 SSOC, the May 2002 
Board decision, and the letter, combined, meet the notice-
content requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 1-2004 
(February 24, 2004); Mayfield v. Nicholson, 19 Vet. App. ___, 
No. 02-1077 (April 14, 2005); Pelegrini v. Principi, 18 Vet. 
App. at 120-21; Charles v. Principi, 17 Vet. App. 370, 374 
(2002); Quartuccio v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records, the 
private treatment records identified by the veteran, arranged 
for appropriate examinations, and submitted the veteran's 
case for extra-schedular consideration.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that has not been acted on.  All records obtained 
or generated have been associated with the claim file.  Thus, 
the Board finds that the RO has complied with the duty to 
assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), and that the veteran received proper VA 
process on remand.  Pelegrini, 118 Vet. App. at 120.

Overview

Historically, a May 1981 rating decision granted service 
connection for lumbosacral strain with a noncompensable 
evaluation, effective January 1981.  The veteran submitted 
his current application for an increase in April 1997.  An 
October 1997 rating decision granted a compensable evaluation 
of 10 percent, effective April 6, 1997.  A January 2001 
rating decision denied a total schedular rating on the basis 
of individual unemployability (TDIU), and the veteran did not 
appeal that decision.  The Board, in the May 2002 decision, 
allowed an increased evaluation to 40 percent, the maximum 
schedular rating allowed for lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  An August 2002 
rating decision implemented the Board's decision.  The Board 
also determined that the veteran's case should be submitted 
to the Director for extra-schedular consideration.

Factual background

During his April 1999 hearing, the veteran testified that he 
experienced constant back problems, particularly at the 
workplace.  In conjunction with physical examination of the 
veteran, it was noted that his symptoms were aggravated by, 
among other conditions, prolonged sitting and bending.  The 
veteran has indicated that his aircraft work involved a great 
deal of bending over.  As a result, his low back pain has on 
occasion, increased to the point where he stated that he 
could hardly walk.  According to the veteran he was laid off 
from his then most recent job in September 1998.  In January 
2000, his orthopedic examiner related that it was certainly 
within the progression of the veteran's back problem that he 
would no longer be able to continue with the particular type 
of work in which he was engaged, hence his having to cease 
working as an aircraft technician.  The examiner opined that 
the veteran's present disability was one, which left him able 
to stand and walk in increments of up to no more than perhaps 
two hours in a given eight hour work day. The veteran 
complained of inability to sit for prolonged periods of time, 
but the examiner felt that he could sit in increments of time 
up to six hours in an eight hour workday.  In light of the 
veteran's testimony of his subjective complaints in 
conjunction with the examiner's objective medical 
determinations pertaining to the affect the veteran's 
disability had on his occupation, the Board determined that 
there was plausible evidence that the veteran's disability 
caused and might cause future marked interference with the 
veteran's employment as an aircraft electrician.

Pursuant to the May 2002 remand, in a deferred rating 
decision of August 2002, the RO requested the veteran's 
Vocation and Rehabilitation file.

In a statement dated in August 2002, the veteran voiced his 
criticism of the May 2002 Board decision and asserted that he 
should be evaluated higher than 40 percent.  He opined that 
he should have received a 60 percent evaluation.  He also 
related that he opted to go to work on a short-term job 
rather than report for a scheduled examination.
In a letter dated in November 2002, the RO informed the 
veteran that it was undertaking additional development 
directed by the Board in the May 2002 remand.  The RO 
instructed the veteran to provide identifying data of all 
non-VA medical providers who might possess more recent 
supportive evidence related to his claim.  The RO also 
instructed the veteran to provide a full educational, 
vocational, and occupational history, and other information 
related to his employment status and ability to pursue 
gainful employment so that the RO could develop the impact of 
his disability on his employability.  The claim file reflects 
no evidence of the November 2002 letter having been returned 
as undelivered.

In October 2003, the RO requested a fee-basis provider to 
schedule and conduct an examination of the veteran to 
determine the then current severity of his lumbosacral strain 
disability and the impact on his employability.  In an 
October 2003 letter, the fee-basis examiner informed the 
veteran that his examination was scheduled for November 2003, 
that it was at no cost to him, that he would be paid mileage 
if he drove over 10 miles to the examination, and informed 
him of the VA regulatory provisions related to failure to 
report for a scheduled examination.  The claim file reflects 
no evidence of the October 2003 fee-basis examiner's letter 
having been returned as undelivered.  In a November 2003 
letter, the fee-basis examiner informed the RO that the 
veteran failed to show for the examination.

In a November 2004 statement, the veteran related that he did 
not report for the November 2003 examination because, "I 
have to work to take care of my family."  He also related 
that he worked and lived in pain, excruciating pain.

A January 2003 VA x-ray report reflects that x-rays of the 
lumbosacral spine showed minimal degenerative changes of the 
lumbar spine.  There was no evidence of fracture or loss of 
alignment, and disc spaces were normal.  A January 2003 VA 
treatment note reflects that the veteran related that he had 
been unemployed for six years due to his chronic back pain.  
He also acknowledged depression due to financial problems, 
and he believed that he was unable to work.  He expressed 
anger at VA and his former employer for not identifying and 
curing his problem.  A June 2003 VA treatment note reflects 
that the veteran denied any radiation of pain to his lower 
extremities, numbness, tingling, or bladder or bowel 
incontinence.
An August 2003 VA treatment note reflects that the veteran 
presented for follow-up on his back spasm.  He denied any 
aggravation of his pain with exercise or activity, and denied 
relief with resting.  The note reflects that the veteran 
still had no radiation of low back pain to his lower 
extremities, no numbness or tingling, and no bladder or bowel 
incontinence.  He reported that he still took Ibuprofen and 
muscle relaxants once in a while.  He was advised to continue 
the Ibuprofen, avoid aggravating activities, and to use warm 
compresses.

A March 2004 VA treatment note reflects that the veteran 
telephoned and related that he had experienced severe 
persistent lower back pain during the prior 3 weeks, and that 
his private provider had prescribed Vicodin and a muscle 
relaxant, but he had not received any relief.  He rated his 
pain as 10/10.  The veteran also reported increased 
difficulty walking, with persistent pain radiating both legs 
and ongoing increased urgency upon urination.  He denied 
extreme weakness of his the lower extremities or inability to 
walk.  He was advised not to drive and to have someone drive 
him to an emergency care facility.

The veteran's Vocation Rehabilitation folder reflects a June 
2003 report to the effect that, in April 2003, the veteran 
was determined to have a serious impairment of employability 
due to his service-connected disability, and that it was 
reasonably feasible for him to achieve a rehabilitation goal.  
The veteran informed his counselor, however, that he was not 
ready to pursue additional counseling towards development of 
a plan, as he had personal business to attend to out of 
state.  Thus, although he was deemed eligible for the plan, a 
feasible plan could not be developed, and his case was 
closed.  A June 2003 letter notified the veteran that his 
vocation rehabilitation program was interrupted.

In April 2004, the RO submitted the veteran's claim to the 
Director for extra-schedular consideration.  The Director's 
June 2004 decision reflects that the veteran's failure to 
respond to the request for employment history or provide 
other requested information was noted, as was his failure to 
report for the November 2003 fee-basis examination.  The 
Director also noted that an inquiry of the Social Security 
Administration revealed that the veteran's claim for benefits 
administered by that agency was denied, and the June 2003 
action on the veteran's vocation rehabilitation program.  In 
light of the above factors, the Director determined that 
there was insufficient information to assess his current 
level of disability establish that entitlement to an 
increased rating on an extra-schedular basis was indicated.

A June 2004 private MRI examination report submitted by the 
veteran reflects that an April 2004 MRI showed mild lower 
back degenerative disc disease, most pronounced at L4-L5 
where there is an annular bulge which produces right 
foraminal stenosis.  It also showed mild bilateral L3-L4 
foraminal stenosis.  The report reflects no finding of nerve 
impingement.  The records submitted by the veteran also 
reflect that he received an epidural injection for his low 
back.

The veteran's November 2004 letter related that he was on 
medical leave from his job until July 2004, at which time he 
was laid off.

Applicable law and regulation
Increased schedular rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).
Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  The fact that a 
claimant is awarded a rating increase less than the maximum 
allowable does not dismiss an appeal.  An application for an 
increased rating is deemed to be for the maximum allowable.  
AB v. Brown, 6 Vet. App. 35 (1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7-
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

Analysis

The September 23, 2002, change to the rating criteria for 
spine disorders only changed the criteria for evaluating 
intervertebral disc syndrome (IVDS).  They did not change the 
criteria for evaluating lumbosacral strain or other disc 
pathology.  The Board notes that the evidence of record 
associated with the claim file after the May 2002 Board 
decision does not show the veteran to manifest or more nearly 
approximate IVDS or incomplete paralysis of the sciatic 
nerve, which would allow a separate rating for neurological 
symptomatology.  See 38 C.F.R. § 4.71a, DC 5293 (in effect 
prior to September 26, 2003); Esteban v. Brown, 6 Vet. App. 
259 (1994).  The January 2003 x-ray report reflected only 
mild degenerative changes and normal disc spaces.  The April 
2004 private MRI also revealed no evidence of nerve 
involvement.  Further, except for one treatment note, the 
medical evidence shows the veteran to have consistently 
denied any radiation of pain to his lower extremities or 
other neurological symptomatology.  Thus, the evidence of 
record shows no basis on which to increase the veteran's 
schedular evaluation of his lumbosacral strain under the 
rating criteria in effect prior to September 26, 2003.  
38 C.F.R. §§ 4.3, 4.7.

The June 2004 SSOC informed the veteran of the current 
criteria for rating spine pathology.  The current criteria 
also changed the numbering of the DCs.  The Board notes that 
the current criteria provide for a lower maximum evaluation 
for lumbosacral strain than the prior criteria.  The current 
criteria rates lumbosacral spine on the basis of limitation 
of motion and provide for a maximum rating of 20 percent.  
38 C.F.R. § 4.71a, DC 5237 (2004).  Thus, the current 
criteria are less favorable to the veteran than the prior 
criteria.

Increase on an extra-schedular basis

Applicable law and regulation

In exceptional cases, where the rating schedule is deemed in 
adequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell v. Brown, 9 Vet. App. 
at 339.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  38 C.F.R. § 3.655(a).  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Analysis

As set forth above, the veteran's case was submitted to the 
Director pursuant to the May 2002 remand.  The Board finds no 
basis on which to disagree with the Director's determination 
that there was insufficient evidence to establish entitlement 
to unemployability on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The evidence of record reflects that the veteran 
failed to respond to requests for information and failed to 
report for a scheduled examination to determine the impact of 
his low back disability on his employability.    The Director 
also noted that the veteran's rehabilitation program was 
interrupted due to his request.  The Board finds that there 
were good faith attempts to assist the veteran and that the 
Director considered the veteran's claim on the available 
facts.  The duty to assist is not a one-way street, and if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The current state of the record reflects no evidence of 
frequent hospitalization or marked impact on the veteran's 
employability beyond that normally expected of a low back 
disorder evaluated at 40 percent.  Thus, the Board finds 
that, primarily due to the veteran's failure to respond to 
requests for information and his failure to report for a 
scheduled examination, the evidence of record does not show 
the veteran's lumbosacral strain disability to present such 
an exceptional or unusual disability picture so as to more 
nearly approximate an evaluation higher than 40 percent on an 
extra-schedular basis.  38 C.F.R. §§ 3.321(b), 3.655, 4.3, 
4.7.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain on an extra-schedular basis is denied.


REMAND

In his February 2004 VA Form 9, which perfected the appeal of 
his claim for entitlement to an earlier effective date for 
his 40 percent evaluation, the veteran requested a Travel 
Board Hearing.  The Board notes no record in the claim file 
of the veteran having withdrawn his request for a Travel 
Board, a notice to the veteran that a Travel Board Hearing 
was scheduled, or any record that he failed to report for a 
scheduled hearing.  In light of the veteran's request, he is 
entitled to a hearing as requested.  See 38 C.F.R. § 20.700 
et seq.


Accordingly, the case is REMANDED for the following:

The RO shall schedule a hearing as 
requested before a VLJ at the earliest 
available opportunity, in accordance with 
applicable procedures, and notify the 
veteran of the date and time thereof.  If 
he wishes to withdraw the request for the 
hearing, that should be done by written 
document submitted to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


